Exhibit 10.7 February 20, 2017 Deepak Ahuja Dear Deepak: Tesla, Inc. (“Tesla” or the “Company”) is pleased to offer you the exempt, salaried position of Chief Financial Officer (CFO) on the terms set forth below.As CFO you will perform the duties customarily associated with this position. You will report to Elon Musk, Chief Executive Officer. Your duties, responsibilities, job title, and work location may be changed at any time by Tesla. Your annualized salary will be $500,000 per year, subject to standard payroll deductions and withholdings. As an exempt employee, you will not be entitled to overtime.You will be eligible for vacation and sick leave according to Tesla's standard policy.Subject to the rules of the applicable plan documents, you will also be eligible to receive other benefits Tesla may provide to its employees (e.g., health and dental insurance coverage) beginning on your date of hire.Tesla may consider you for bonuses, although the amount of such bonuses, if any, and the criteria for determining the award of such bonuses, if any, shall be in the sole discretion of Tesla.Of course, Tesla reserves the right to modify your compensation and benefits from time to time, as it deems necessary. Tesla, Inc. offers a competitive benefits package described below: Shares: Should you decide to accept the position we will recommend to Tesla’s Board of Directors, or committee thereof, that the company grant you an equity award of $15,000,000 of which 25% will be in the form of Stock Options and the rest in the form of Restricted Stock Units (“RSUs”), which you will only receive at the time of vesting, as described below.This value is determined based on our standard equity granting policies.The actual number of RSUs and Stock Options that you receive will depend on the value of our stock at or around the time your grant is approved, as determined by Tesla’s Compensation Committee.Please note that for purposes of this allocation, one (1) Stock Option is equivalent to three (3) Stock Option Shares (“SOSs”).This award shall be subject to the terms and conditions of Tesla's 2010 Equity Incentive Plan and your Award Agreement, including vesting requirements. Specifically, the RSUs shall vest over a period of four years as follows: twenty-five percent (25%) of the award shall vest on the first anniversary and six and twenty-five hundredths percent (6.25%) shall vest quarterly thereafter for the following twelve quarters on the date vesting begins, (such date to be indicated in your Award Agreement), subject to your continuing eligibility through the applicable vesting dates. No RSUs shall vest other than on the first anniversary and twelve subsequent quarterly vest dates, and no right to any vesting shall be earned or accrued prior to such date. In contrast, with respect to Stock Options, twenty-five percent (25%) of the SOSs, subject to the Stock Option, shall vest on the first anniversary and the remaining SOSs shall vest monthly over the next thirty-six (36) months in equal monthly amounts subject to your continuing eligibility through applicable vesting dates.No SOSs shall vest other than on the first anniversary and thirty-six subsequent monthly vest dates and no rights to any vesting shall be earned or accrued prior to such date. Please be aware that Tesla makes no representation about the future value of the equity award granted herein, and you should be aware that the value of this award will fluctuate in the future.Finally, the receipt of this award is subject to your signing the appropriateAward Agreement through the E*Trade portal. 401K Program: You will be eligible to participate in Tesla’s 401K program after your first pay check. Our 401K program is administered by Fidelity Investments. Vacation Program: Regular full-time employees and part-time employees who work 20 hours per week are eligible for PTO immediately and accrue PTO at 1.25 days per month (for a total of 15 days per calendar year). The Company is excited about your joining and looks forward to a beneficial and fruitful relationship.Nevertheless, you should be aware that your employment with the Company is for no specified period and constitutes at-will employment.As a result, you are free to resign at any time, for any reason or for no reason, with or without notice.Similarly, the Company is free to conclude its employment relationship with you at any time, with or without cause, and with or without notice. We ask that, if you have not already done so, you disclose to Tesla any and all agreements relating to your prior employment that may affect your eligibility to be employed by Tesla or limit the manner in which you may be employed.It is Tesla’s understanding that any such agreements will not prevent you from performing the duties of your position and you represent that such is the case.We want to emphasize that we do not wish you to bring any confidential or proprietary materials of any former employer which would violate any obligations you may have to your former employer.You agree not to make any unauthorized disclosure to Tesla or use on behalf of Tesla any confidential information belonging to any of your former employers (except in accordance with agreements between Tesla and any such former employer).You also warrant that you do not possess any property containing a third party's confidential and proprietary information.Of course, during your employment with Tesla, you may make use of information generally known and used by persons with training and experience comparable to your own, and information which is common knowledge in the industry or is otherwise legally available in the public domain. Moreover, you agree that, during the term of your employment with the Company, you will not engage in any other employment, occupation, consulting or other business activity directly related to the business in which Tesla is now involved or becomes involved during the term of your employment, nor will you engage in any other activities that conflict with your obligations to Tesla. As a Tesla employee, you will be expected to abide by all Tesla policies and procedures, and, as a condition of your employment, you will sign and comply with Tesla's standard confidentiality agreement which prohibits unauthorized use or disclosure of Tesla confidential information or the confidential information of Tesla's clients. In addition, to ensure the rapid and economical resolution of disputes that may arise in connection with your employment with Tesla, you and Tesla agree that any and all disputes, claims, or causes of action, in law or equity, arising from or relating to your employment, or the termination of your employment, will be resolved, to the fullest extent permitted by law by final, binding and confidential arbitration in your city and state of employment conducted by the Judicial Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its successors, under the then current rules of JAMS for employment disputes; provided that: a. Any claim, dispute, or cause of action must be brought in a party’s individual capacity, and not as a plaintiff or class member in any purported class or representative proceeding; and b. The arbitrator shall have the authority to compel adequate discovery for the resolution of the dispute and to award such relief as would otherwise be permitted by law; and c. The arbitrator shall not have the authority to consolidate the claims of other employees and shall not have the authority to fashion a proceeding as a class or collective action or to award relief to a group or class of employees in one arbitration proceeding; and d. The arbitrator shall issue a written arbitration decision including the arbitrator’s essential findings and conclusions and a statement of the award; and e. Both you and Tesla shall be entitled to all rights and remedies that you or Tesla would be entitled to pursue in a court of law; and f. Tesla shall pay all fees in excess of those which would be required if the dispute was decided in a court of law.
